                                                                               1/31/2019

                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              BUTTE DIVISION


JEFFREY S. RAPP,                               Case No. CV-18-16 -BU-BMM

                     Plaintiff,                JUDGMENT IN A CIVIL CASE

  vs.

HAMPTON INNS MANAGEMENT,
LLC,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED Pursuant to Order (Doc. 62) this action
 is DISMISSED.

        Dated this 31st day of January 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ H. Gauthier
                                  H. Gauthier, Deputy Clerk
